Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This Office Action is responsive to Applicants' Amendment filed on January 25, 2022, in which claims 1-3, 5-7, 9-13, 15-17, and 19-20 are amended. Claims 1-20 are currently pending.

Drawings
Applicant's amendments made to the drawings are acknowledged. Examiner’s objection to the drawings are hereby withdrawn, as necessitated by Applicant’s amendments made to the drawings.

Specification
Applicant's amendments made to the specification are acknowledged. Examiner’s objection to the specification are hereby withdrawn, as necessitated by Applicant’s amendments made to the specification.

Response to Arguments
The rejections to claims 1-7, 9-12, 14-17, and 19-20 under 35 U.S.C. § 112(b)/(f) are hereby withdrawn, as necessitated by applicant's amendments and remarks made to the rejections.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1-4, 6-9, 11-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Duranton (US4994982A), and Zhang (US20200026992A1) and in further view of Pratas (US20170277658A1).

	Regarding claim 1, Duranton teaches A neural network (NN) processor integrated circuit (IC) device for performing neural network calculations for an artificial neural network (ANN) having one or more network layers, comprising: ([Col. 4, l. 28] "When the circuit is associated with an external digital code converter element, it constitutes a neuronal device." [Col. 1, l. 5] "The invention relates to a neuronal circuit for a neural network system" [Col. 2, l. 30] "The neurons may also be arranged in successive layers, the connections existing exclusively between the 
	a plurality of computation circuits, each computation circuit including computing elements, associated dedicated memory elements, and related control logic; ([Col. 4, l. 28] "When the circuit is associated with an external digital code converter element, it constitutes a neuronal device. A plurality of said circuits may be cascaded in order to extend the processing possibilities" See FIG. 3, FIG. 1 computing elements taught in Duranton FIG. 3 include multipliers and adders.  Dedicated memory elements taught as memory registers 21k.  Control 13 in FIG. 1 interpreted as related control logic. ).
	wherein said plurality of computation circuits are aggregated in multiple levels to form a hierarchy; ([Col 11 l. 11] "FIG. 10 shows a more complex system of neuron circuits in which a first group of neuron circuits 80 is connected as a layer to a second neuron circuit 81. It is also possible to construct complex neural network systems by utilising fully interconnected networks as well as networks connected in layers." See FIG. 11 [Col 11 l. 50] "The arrangement 75 can itself constitute a basic element for a higher-order arrangement. To this end use is made of N arrangements 751 to 75N which are similar to the arrangement 75 and which are interconnected in the same way as the circuits 701 to 70N in FIG. 11 in order to form an arrangement of a higher order neural network." arrangement of higher order neural network interpreted as synonymous with hierarchy. ).
	wherein higher levels in said hierarchy are generally more complex and include a smaller number of instantiations than lower levels; ([Col 11 l 17] "FIG. 11 
	an internal bus providing synchronous communications between said plurality of NN processor cores utilizing a synchronous protocol as well as guaranteeing a required bandwidth therebetween; ([Col. 1 l. 65- Col. 2 l. 5] "the programmable digital memory which is integrated in the circuit, for storing the N×M synaptic coefficients of all M neurons encoded on p bits, and for simultaneously supplying all synaptic coefficients of the given neuron" [Col. 11 l. 35-40] "In the diagram shown in FIG. 11 such an arrangement 75 is realised by factorizing first on the N neurons having the index j and subsequently on the N neurons having the index k. This enables the processing capacity to be multiplied by N without modifying the number N of neurons of the basic circuit."   Simultaneously storing coefficients for all neurons and supplying all coefficients interpreted as providing synchronous communications between said plurality of NN processor cores.  [¶0103] “the PUs 1300-1303 operate at a lower frequency when executing fully-connected layers to satisfy bandwidth constraints”. FIG. 11 also shows multiple NN processor devices interconnected. ).
	However, Duranton does not explicitly teach per amendment.

Zhang, who teaches a related art of mapping an artificial neural network to a hardware neuromorphic device, teaches wherein during an offline compilation process a compiler maps on a layer by layer basis a logical ANN model to a physical configuration that includes a plurality of NN processor cores ([¶0036] “projecting a vector corresponding to the discarded feature map into a linear space spanned by the reserved feature map, taking a ratio of a projection length of the discarded feature map to its original vector length as a weighting coefficient, and accumulating a connection weight between the discarded feature map and a next layer of neurons in a weighted manner onto a connection weight between the reserved feature map and the next layer of neurons.“ Mapping layer projection onto hardware interpreted as synonymous with layer by layer mapping to a physical configuration. [¶0063] "in the hardware neural network conversion method according to the embodiment of the present disclosure, the addition of an intermediate layer between the neural network application and the neural network chip resolves the issue of adaptation between the neural network application and the neural network application chip by means equivalent to a compiling technology in the traditional computer system, and at a same time, decouples applications from chip development." [¶0093] "Target hardware herein refers to a variety of neural network accelerators and brain-like computing chips. These chips usually consist of a plurality of processing cores" See also [¶0095]). 

	Duranton and Zhang are both directed towards mapping an artificial neural network to a hardware neuromorphic device.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Duranton with the teachings of Zhang by mapping the ANN to hardware on a layer by layer basis at compile time. 
whereby one or more splits are made in accordance with bandwidth demand at the input and output of any ANN subnetworks mapped to said plurality of NN processor cores; 
Further, while Zhang does explicitly mention mapping to the neuromorphic hardware based on hardware constraints including memory, processor, and connectivity, the combination of Duranton and Zhang does not explicitly teach and wherein said mapping and resultant physical configuration are driven by available resources of each NN processor core, including memory capacity, computing capacity, availability of control resources, and input and output ports each having limited bandwidth.  

Pratas, who teaches a related art of mapping an artificial neural network to a hardware neuromorphic device, teaches whereby one or more splits (Pratas [0180-83] split approximation incl. target error for “clock gating” which saves power, Figs 10-11) are made in accordance with bandwidth demand at the input and output of any ANN subnetworks mapped to said plurality of NN processor cores; ([¶0114] 
	and wherein said mapping and resultant physical configuration are driven by available resources of each NN processor core, including memory capacity, computing capacity, availability of control resources, and input and output ports each having limited bandwidth. ([¶0119] "Thus, … the invention comprises a unified scratch pad memory 1900 used for two types of data in convolution accelerators, input data and partial results. In this scratchpad memory all banks are partitioned in two areas (input data and partial results) and the amount devoted for each data type can be changed depending on the problem/application. Sharing the available storage capacity 

	Duranton, Zhang, and Pratas are all directed towards mapping an artificial neural network to a hardware neuromorphic device.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Duranton and Zhang with the teachings of Pratas by using mapping the ANN to hardware based on a combined set of available system resources.  Pratas teaches as motivation for the combination ([¶0121] “One advantage of this unified design is that it achieves optimal utilization of the available capacity of the scratchpad memory 1900, and most importantly, without requiring multi-ported memory banks or additional array buses that typically require more area and consume more power. Additionally, better scratchpad memory utilization results in a significant external-memory bandwidth reduction, and therefore lower power and energy consumption.”). 

	Regarding claim 2, the combination of Duranton, Zhang, and Pratas teaches
 The device according to claim 1, further comprising an NN processor system comprising a plurality of NN processor devices each interconnected via said device-to-device interface circuit, wherein implementation of the ANN over said plurality of interconnected NN processor devices is substantially seamless (Pratas [¶0126] “Still, using a simpler memory array requires handling read/write conflicts in the shared bus and a specialized data mapping to guarantee the required Quality of Service for both input-data and partial results” Guaranteeing quality of service across a shared bus and resolving read/write conflicts interpreted as synonymous with substantially seamless)  resulting in behavior equivalent to the ANN implemented on a single NN processor device (Pratas [¶0088] “Brain-inspired algorithms such ANNs may require very high computational requirements that may be prohibitive in traditional low-power devices due to their limited power budget and processing capabilities. To overcome this issue, both the industry and the academia have recently shown great interest on introducing specialized neuromorphic architectures, which offer orders of magnitude better energy efficiency than conventional approaches.”).  

	Regarding claim 3, the combination of Duranton, Zhang, and Pratas teaches The device according to claim 2, wherein said plurality of NN processor devices are interconnected in at least one of a scatter configuration, gather configuration, and feedforward configuration. (Duranton See FIG. 9, FIG. 10 FIG. 9 shows interconnections in gather configuration, FIG. 10 shows feedforward configuration.). 

	Regarding claim 4, the combination of Duranton, Zhang, and Pratas teaches The device according to claim 2, wherein said interconnected plurality of NN processor devices is operative to implement an ANN too large to implement in a single NN processor device. (Duranton [Col 4 l. 37] "More generally, the circuits or the devices can be grouped in order to form a system of neural networks comprising k neuron circuits or devices which are capable of storing k×N×M synaptic coefficients, organised in such a way as to perform the processing of M neurons of k×N synaptic coefficients or k×M neurons of N synaptic coefficients or other, more complex combinations."). 

Claims 6-9, 11-14, and 16-19 are substantially similar to claims 1-4, therefore the rejections applied to claims 1-4 also apply to claims 6-9, 11-14, and 16-19.  


	Claims 5, 10, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Duranton, Zhang, and Pratas and in further view of Cathoor (US20170083469A1).  

	Regarding claim 5, the combination of Duranton, Zhang, and Pratas teaches The device according to claim 1.
	While the combination of Duranton, Zhang, and Pratas implicitly teach an output and input port providing bidirectional communication, the prior art references mention having a plurality of single ports providing bidirectional input/output functionality to neighboring neurons and they do not explicitly mention having an input port separate from an output port, which with respect to the instant specification is interpreted as the intention of the claim.

Catthoor, who teaches a related art of mapping an artificial neural network to a hardware neuromorphic device, teaches The device according to claim 1, wherein said device-to-device interface circuit comprises at least one input port and at least one output port providing bidirectional communications between two NN processor devices. ([¶0018] "The data communication network is arranged for receiving via N data input ports, N>1, input signals from one or more first clusters of the plurality and for outputting output signals to one or more second clusters of that plurality via M data output ports, M>1" FIG. 14 shows spike router communications as bidirectional between two NN processor devices.). 

	Duranton, Zhang, Pratas, and Catthoor are all directed towards mapping an artificial neural network to a hardware neuromorphic device.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Duranton, Zhang, Pratas, and Catthoor by splitting the input/output ports taught into input ports and output ports. Catthoor teaches as a motivation for combination ([¶0019] “This BEOL device implementation can be applied in this context because the global inter-cluster connections can be expected to be stable for long periods of time, so they do not have to switch at the most advanced clock rates, which otherwise would only have been feasible with the strongly speed-optimized FEOL devices.”)

.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY VINCENT BOSTWICK whose telephone number is (571)272-4720. The examiner can normally be reached M-F 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SB/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124